DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1-20 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 01/11/2022 (related to the 103 Rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 19-21, that Eapen teaches expressing the execution risk for FTEs (or any other resource types (see paragraph [0083] of Eapen)) as a percentage. Applicant's recited use a numerical value of FTEs to generate the improvement over existing technology (as described in Section I.B herein) is contrasted to the conventional use of a probability in the form of a percentage value. Accordingly, Eaton does not, and cannot, teach or suggest Applicant's recitations.
Examiner respectfully disagrees with Applicant. Eapen discloses wherein the input of the simulation model is the number of resources in each service line (Paragraph 0061, capacity of resources within departments; Examiner interprets each department as a different service line) and the output variable are directly related and expressed as a function of FTEs (Paragraphs 0084-0086, capacity may be added to department D1 so that the execution risk can be brought down to 5%). In this case, Paragraph 0086 .

Applicant's arguments filed on 01/11/2022 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on page 11, that the claims are not directed to an abstract idea.
Examiner respectfully disagrees with Applicant. The limitations in their respective claims, are directed, in part, to a  method for allocating staffing based on a risk of violating a service level agreement for a given service line as a function of a number of full time equivalents allocated to the given service line and a number of service tickets received at the given service line per unit of time per ticket severity level, the number of service tickets are processed by the number of full time equivalents allocated to the given service line. These claim elements are considered to be abstract ideas because they are directed to a “method of organizing human activity” which include “managing interactions between people.” A method for providing a total risk of violating a service level agreement is a form of managing interactions between people because it allows a user to minimize the total risk by adjusting the number of full time equivalents allocated to each given service line. Also, the claim elements are directed to mitigating risk, which is considered a “fundamental economic practice.” If a claim limitation, under its broadest reasonable interpretation, covers managing interactions between people or fundamental economic practices, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Also, these claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical calculations” (e.g. using an algorithm for determining the optimal number of FTEs). If a claim limitation, under its broadest reasonable interpretation, covers “mathematical calculations,” then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Applicant further states, on pages 12-15, that the judicial exception is integrated into a practical application because the present invention is an improvement to the known technology used to perform overall risk determinations across the full spectrum of service lines.
Examiner respectfully disagrees with Applicant. The present invention is not an improvement to the known technology because is merely gathering and analyzing information using conventional techniques and displaying the result (see MPEP 2106.05(a)). Further, the additional element of a computer is merely used for collecting data (e.g. historical data), analyzing the data (e.g. predicting number of violations given the FTE and ticket velocity), and displaying certain results of the collection and analysis (e.g. display the plurality of risk minimization scenarios). See MPEP 2106.05(h) Field of Use and Technological Environment. Accordingly, alone and in combination, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Applicant further states, on pages 16-17, that the improvement in the ability to make informed decisions regarding changes in staffing allocations is enabled through identifying the full range of tickets across the full range of the service lines to determine overall risk across the service lines. 
Examiner respectfully disagrees with Applicant. As stated above, the invention is just predicting the number of violations for each service line based on historical data. Further, the invention adjusts the number of FTEs in each service line and a plurality of scenarios are displayed to a user. Adjusting the resources in each service line to display a plurality of scenarios seems to be equivalent to a simple what if analysis, which is a process that is very well known in the art. Therefore, the process does not result in an improvement of the overall risk determination process. 
Applicant further states, on pages 18-19, that where both the input variable and the output variable are directly related and expressed as a function of FTEs, greatly improves the abilities of management to understand the risk of each move as a function of the respective FTEs being considered.
Examiner respectfully disagrees with Applicant. Examiner notes that Rai et al. discloses optimization of resources to meet the SLA compliance based on historical demand (Tables 6-10 and related text in Paragraphs 0052-0058), wherein the input in the simulation model is the number of resources in each service line (Table 7, Examiner interprets each location with a different competency as a different service line). The number of resources may be changed and simulated to obtain the optimal allocation. Although Rai et al. discloses the number of resources (e.g. FTEs) as inputs in the model, Rai et al. does not specifically disclose displaying the FTEs as an output of the model.
However, Eapen discloses wherein the input in the simulation model is the number of resources in each service line (Paragraph 0061, capacity of resources within departments; Examiner interprets each department as a different service line) and the output variable are directly related and expressed as a function of FTEs (Paragraphs 0084-0086, capacity may be added to department D1 so that the execution risk can be brought down to 5%). In this case, Paragraph 0086 displays an output as a function of FTEs which shows that department 1 needs 5 additional FTEs to be able to meet the demand. Therefore, understanding the risk of each move as a function of FTEs is considered a "well understood, routine, conventional activities previously known to the industry."

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A method for allocating staffing, the method comprising: expressing a risk of violating a service level agreement for a given service line as a function of a number of full time equivalents allocated to the given service line and a number of service tickets received at the given service line per unit of time per ticket severity level, the number of service tickets are processed by the number of full time equivalents allocated to the given service line; wherein the risk of violating the service level agreement is expressed as the respective number of full time equivalents; summing the risk of violating the service level agreement across a plurality of distinct service lines to generate a total risk; and minimizing the total risk by adjusting the number of full time equivalents allocated to each given service line across all services lines subject to a pre-determined reduction in total cost to process all service tickets by the number of full time equivalents across all service lines and a pre-determined range of a permissible number of full time equivalents for each service line. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical calculations” (e.g. using an algorithm for determining the optimal number of FTEs). If a claim limitation, under its broadest reasonable interpretation, covers “mathematical calculations,” then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 does not include additional elements. Therefore, the claim is still directed to an abstract idea. The claim is ineligible.

Independent Claim 10
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 10 is directed to a program which is a statutory category.
Step 2A, Prong One - Claim 10 recites: A method for allocating staffing, the method comprising: expressing a risk of violating a service level agreement for a given service line as a function of a number of full time equivalents allocated to the given service line and a number of service tickets received at the given service line per unit of time per ticket severity level, the number of service tickets are processed by the number of full time equivalents allocated to the given service line, wherein the risk of violating the service level agreement is expressed as the respective number of full time equivalents; summing the risk of violating the service level agreement across a plurality of distinct service lines to generate a total risk; and minimizing the total risk by adjusting the number of full time equivalents allocated to each given service line across all services lines subject to a pre-determined reduction in total cost to process all service tickets by the number of full time equivalents across all service lines and a pre-determined range of a permissible number of full time equivalents for each service line. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical calculations” (e.g. using an algorithm for determining the optimal number of FTEs). If a claim limitation, under its broadest reasonable interpretation, covers “mathematical calculations,” then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 10 includes additional elements: a computer-readable medium containing a computer-readable code that when read by a computer causes the computer to perform method for allocating staffing.
The computer-readable medium is merely used to store computer readable program instructions for use by an instruction execution device (Paragraph 0057). The computer is merely used to execute the readable program instructions (Paragraph 0059). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). The computer-readable medium and the computer are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of workload balance to minimize total risk. The specification shows that the computer-readable medium is merely used to store computer readable program instructions for use by an instruction execution device (Paragraph 0057). The computer is merely used to execute the readable program instructions (Paragraph 0059). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.

Independent Claim 19
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 19 is directed to a system which is a statutory category.
Step 2A, Prong One - Claim 19 recites: A system for allocating staffing, the system comprising: historical data for the processing of service tickets in a plurality of service lines, the historical data comprising workload data comprising all service tickets received per a given duration of time, clocking data comprising full time equivalent effort used to process all service tickets, service level agreements, and allocated numbers of full time equivalents per service line; to use the historical data to express a risk of violating a service level agreement for a given service line as a function of a number of full time equivalents assigned to the given service line and a number of service tickets received at the given service line per unit of time per ticket severity level, the number of service tickets are processed by the number of full time equivalents allocated to the given service line, to generate a total risk by summing the risk of violating the service level agreement across a plurality of distinct service lines, and to minimize the total risk by adjusting the number of full time equivalents allocated to each given service line across all services lines to create a plurality of risk minimization scenarios, each risk minimization scenario comprising a unique arrangement of changes in the risk of violating the service level agreement for each ticket severity level per service line, changes in the number of full time equivalents in each full time equivalent classification band per service line, and total cost; and to display the plurality of risk minimization scenarios. These claim elements are considered to be abstract ideas because they are directed to “mathematical concepts” which include “mathematical calculations” (e.g. using an algorithm for determining the optimal number of FTEs). If a claim limitation, under its broadest reasonable interpretation, covers “mathematical calculations,” then it falls within the “mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 19 includes additional elements: a database; a risk modeler and optimizer module; and a user interface and scenario output module.
The database is merely used to store historical data for the processing of service tickets in a plurality of service lines (Paragraph 0007). The risk modeler and optimizer moduler are merely used to express a risk of violating a service level agreement for a given service line (Paragraph 0007). The user interface and scenario output module are merely used to display the plurality of risk minimization scenarios.  Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). Also, using a database is considered “field of use” MPEP 2106.05h at Step 2A, Prong 2, since the database is not improved, and that data is just placed there. The additional elements are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of workload balance to minimize total risk. The specification shows that the database is merely used to store historical data for the processing of service tickets in a plurality of service lines (Paragraph 0007). The risk modeler and optimizer moduler are merely used to express a risk of violating a service level agreement for a given service line (Paragraph 0007). The user interface and scenario output module are merely used to display the plurality of risk minimization scenarios. Also, using a database is conventional still, “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to an abstract idea. The claim is ineligible.
Dependent claims 2 and 11 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a service ticket mapping. The service ticket mapping is merely used to map each service ticket to a given service line and to map full time equivalent effort to a given service line. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to “mathematical concepts” which include “mathematical calculations.”  Also, merely stating that the step is performed by a computer component (service ticket mapping) results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 3-5, 8-9, 12-14, and 17-18 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations such as by specifying: steps for transforming historical data; steps for classifying each full time equivalent; merging all transformed historical data by service line; wherein expressing the risk of violating the service level agreement further comprises using the merged transformed historical data to express the risk of violating the service level agreement; displaying a total cost, a change in the risk of violating a service level agreement for each ticket severity level per service line for all service lines and a change in the number of full time equivalents in each full time equivalent classification band per service line for all service lines as a result of minimizing total risk; minimizing the total risk; and creating a plurality of risk minimization scenarios; displaying the plurality of risk minimization scenarios; and adjusting the number of full time equivalents in each full time equivalent classification band per service lines across all service lines in accordance with one of the risk minimization scenarios. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to “mathematical concepts” which include “mathematical calculations.” In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.
Dependent claims 6 and 15 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a count model. The count model is merely used to predict a risk of violating the service level agreement, which is expressed as an exponential function indicating a number of service level agreement violations for a given service ticket (Paragraph 0053). These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to “mathematical concepts” which include “mathematical calculations.”  Also, merely stating that the step is performed by a computer component (count model) results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 7 and 16 are not directed to additional abstract ideas, but are directed to an additional non-abstract claim element. The additional non-abstract claim element is a logistic model. The logistic model is merely used to predict a risk of violating the service level agreement, which is expressed as a sigmoidal function indicating a probability of a service level agreement violation for one or more service tickets multiplied by a ticket volume for each service ticket (Paragraph 0053). These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to “mathematical concepts” which includes “mathematical calculations.”  Also, merely stating that the step is performed by a computer component (logistic model) results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claim 20 is not directed to an additional abstract idea, but is directed to an additional non-abstract claim element. The additional non-abstract claim element is a data transformer module. The data transformer module is merely used to map each service ticket to a given service line and clocking data mapping files 220 to map full time equivalent effort to a given service line (Paragraph 0021). These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to “mathematical concepts” which includes “mathematical calculations.” Also, merely stating that the step is performed by a computer component (data transformer module) results in “apply it” on a computer (MPEP 2106.05f) being applicable at both Step 2A, Prong 2 and Step 2B. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. (US 2015/0106143 A1), in view of Eapen (US 2004/0138897 A1).
Regarding claim 1 (Previously Presented), Rai et al. discloses a method for allocating staffing (Paragraph 0002, the present disclosure relates to systems and methods for optimizing allocation of configuration elements in the service engagement), the method comprising: 
expressing a risk of violating a service level agreement for a given service line as a function of a number of full time equivalents allocated to the given service line and a number of service tickets received at the given service line per unit of time per ticket severity level (Paragraph 0037, the resources to be allotted for the subset may be calculated using effort requirements for each of configuration elements. The effort requirements may comprise the number of Full Time Equivalent (FTE) required, skills training and experience for each FTE and assignment of roles and responsibilities to the resources; Paragraph 0046, After allotting the configuration elements and determining the costs based on the allotment for the subset, the model may be simulated. The model may be simulated to provide information of the SLA that may be expected based on the resources allotted for the subset for a pre-defined interval. In one example, the simulation may show the optimal resources required corresponding to the model to resolve the ticket. For example, the simulation may show parameters required to resolve the ticket. The parameters may comprise number of tickets arrived per competency, number of tickets solved at each expertise level of each competency, number and percentage of the tickets resolved within the SLA compliance specified time limits, utilization rate of the employees, etc. The model may be simulated to verify the SLA compliances being met by the subset allotted. The model may be simulated to obtain a time series data indicating behavior of the model. The time series data obtained may show performance of the subset allotted for a predetermined time interval. For example, the time series data may show how the resources can be used for the subset over a period of one year; see Table 4, Priority Critical Compliance Level, Simulation Result 97.34%; see Table 5, Priority Critical Compliance Level, Simulation Result 96.47%; Examiner notes that the simulation is a stochastic model that expresses a risk. The risk of violating a service level agreement is 1-probability of SLA compliance), the number of service tickets are processed by the number of full time equivalents allocated to the given service line (Paragraph 0046, the simulation may show parameters required to resolve the ticket. The parameters may comprise number of tickets arrived per competency, number of tickets solved at each expertise level of each competency, number and percentage of the tickets resolved within the SLA compliance specified time limits, utilization rate of the employees, etc.; Paragraph 0048, From Table 4, it may be observed that for the resources allotted, the employees per competency type and the expertise level 3 has low utilization of the resources to meet the SLA; Table 7, Allocation of the resources; Examiner interprets competency as a service provided by the business to clients or customers. Therefore, based on broadest reasonable interpretation in light of the specification, Rai et al. discloses a “plurality of service lines” because the simulation evaluates different competencies), …; 
summing the risk of violating the service level agreement across a plurality of distinct service lines to generate a total risk (Paragraph 0049, the SLA may specify that the SLA compliance to be 95%. The SLA compliance may be specified based on priority of the tickets, e.g., the SLA may be specified that the SLA compliance to be of 98% for critical tickets, 96% for high priority tickets and 93% for low priority tickets; see Table 7, Table 7 discloses number of resources per location, shift, and competency type; see Table 8, discloses probability of SLA compliance based on the resources allotted to the model; Examiner notes that in Table 8, the probability and the utilization rate are shown at the location and shift level (e.g. parent level). However, to get to Table 8, the model needs to calculate the risk of violating the service level agreement for each location, shift, and competency type (e.g. children level as shown in table 7). Therefore, Rai et al. discloses summing the risk to generate a total risk); 
and minimizing the total risk by adjusting the number of full time equivalents allocated to each given service line across all services lines (Paragraph 0056, From the results, if the allocation of the plurality of configuration elements for the subset is as per the SLA, the resources allotted may be considered as optimal. If the resources allotted are not optimal to meet the SLA, the model may be optimized by allocating another subset of the plurality of configuration elements. Consider another subset of the plurality of configuration elements is allotted as shown in Table 9) subject to a pre-determined reduction in total cost to process all service tickets by the number of full time equivalents across all service lines (Paragraph 0041, Based on the volume of the tickets estimated, number of the resources required to resolve the tickets may be calculated. Further, the costs for the resources required to resolve the ticket may be calculated; Paragraph 0048, In order to reduce the cost, the model may be optimized by modifying the subset allotted for the model. Consider that the model may be optimized by allotting the employees per competency type and the expertise level 2. Based on the subset that is modified, the model may be simulated. For the resources allotted for the subset, the simulation may provide results as presented in Table 5; Paragraph 0049, In one example, the penalty may be specified as for each percentage point of the SLA compliance that is missed, the vendor may be liable to pay the client or have the amount deducted from the vendor fees e.g., thousand. Based on the penalty, profit for the vendor may be determined for the SLA. In one implementation, the profit may be determined as revenue from the SLA minus the cost of the employees, other costs and the penalty for not meeting the SLA. The other costs may include cost of infrastructure and the resources such as computers, databases, etc.) and a pre-determined range of a permissible number of full time equivalents for each service line (Paragraph 0027, A SLA of the plurality of SLAs may comprise a plurality of configuration elements and a plurality of SLA compliances. The plurality of configuration elements indicates factors facilitating the execution of the SLA. The plurality of configuration elements may comprise at least one of resources, constraints, tickets, and a location. The plurality of SLA compliances indicates a plurality of pre-defined conditions agreed between the client and the vendor to meet the SLA).
Rai et al. discloses a risk of violating a service level agreement for a given service line (Table 8, SLA Compliance; Paragraph 0046, The model may be simulated to verify the SLA compliances being met by the subset allotted), wherein the inputs include the requirements specified in the SLA, tickets arrived per competency, and FTEs (see Tables 1-10). Although the simulation is a stochastic model that expresses a risk, wherein the output of the simulation is to meet one of the SLA requirements (e.g. see that tables 4 expresses and 5, maximize employee utilization). Examiner notes that the SLA compliance is for a resource utilization/performance constraint. In this case, the risk seems to be expressed as the resource utilization/performance and not as the respective number of full time equivalents.
However, Eapen discloses wherein the risk of violating the service level agreement is expressed as the respective number of full time equivalents (Paragraph 0083, An execution risk is calculated for each department by comparing the probability distribution of resource demand against probability distribution of available capacity. Execution risk is defined as the probability that the department will not have enough capacity to meet the resource demand. As an example, the execution risk for FTEs is shown for departments. Similar results can be obtained for all resource types; Paragraph 0084, The execution risk is compared to the desired level. As an example, if the desired execution risk is 5%, department D1 has a risk higher than desired. In this case, projects may be deleted or replaced from the trial portfolio or capacity may be added to department D1 so that the execution risk can be brought down to 5%. Alternately, an overall execution risk for the entire company (including all departments) can be calculated and used as the measure for selecting the portfolio; Examiner interprets the desired level of execution as the service level agreement);

    PNG
    media_image1.png
    74
    301
    media_image1.png
    Greyscale


summing the risk of violating the service level agreement across a plurality of distinct service lines to generate a total risk (Paragraph 0083, An execution risk is calculated for each department by comparing the probability distribution of resource demand against probability distribution of available capacity. Execution risk is defined as the probability that the department will not have enough capacity to meet the resource demand. As an example, the execution risk for FTEs is shown for departments. Similar results can be obtained for all resource types; Paragraph 0084, The execution risk is compared to the desired level. As an example, if the desired execution risk is 5%, department D1 has a risk higher than desired. In this case, projects may be deleted or replaced from the trial portfolio or capacity may be added to department D1 so that the execution risk can be brought down to 5%. Alternately, an overall execution risk for the entire company (including all departments) can be calculated and used as the measure for selecting the portfolio; Examiner interprets each department as a different service line);
and minimizing the total risk by adjusting the number of full time equivalents allocated to each given service line across all services lines (Paragraph 0084, The execution risk is compared to the desired level. As an example, if the desired execution risk is 5%, department D1 has a risk higher than desired. In this case, projects may be deleted or replaced from the trial portfolio or capacity may be added to department D1 so that the execution risk can be brought down to 5%. Alternately, an overall execution risk for the entire company (including all departments) can be calculated and used as the measure for selecting the portfolio; Paragraph 0085, The process is repeated for all resource types and for all departments. The process is concluded when no further refinements can be made to increase the return of the portfolio without exceeding the desired execution risk. The results, including the selected projects and allocated capacities in each department, are then reported. As an example, the selected portfolio and the allocated capacities in the departments for FTEs are shown below. Similar results can be obtained for all resource types).


    PNG
    media_image2.png
    105
    303
    media_image2.png
    Greyscale


It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the output of a simulation model for optimizing allocation of configuration elements in a service engagement, wherein the inputs include the requirements specified in the SLA, tickets arrived per competency expressed as a Poisson distribution, and FTEs of the invention of Rai et al. to further incorporate wherein the risk (e.g. output of the simulation model) is expressed as the respective number of full time equivalents of the invention of Eapen because doing so would allow the method to solve the project selection and capacity allocation together in one system by iteratively selecting projects to form a portfolio, calculating the execution risk of the portfolio and adjusting projects in the portfolio or capacity allocation in the departments to make the calculated execution risk equal to a desired level of risk (see Eapen, Paragraph 0055). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 10 (Previously Presented), Rai et al. discloses a computer-readable medium containing a computer-readable code that when read by a computer causes the computer to perform method for allocating staffing (Paragraph 0009, In one implementation, a non-transitory computer readable medium embodying a program executable in a computing device for optimizing allocation of configuration elements in a service engagement is disclosed), the method comprising:
expressing a risk of violating a service level agreement for a given service line as a function of a number of full time equivalents allocated to the given service line and a number of service tickets received at the given service line per unit of time per ticket severity level (Paragraph 0037, the resources to be allotted for the subset may be calculated using effort requirements for each of configuration elements. The effort requirements may comprise the number of Full Time Equivalent (FTE) required, skills training and experience for each FTE and assignment of roles and responsibilities to the resources; Paragraph 0046, After allotting the configuration elements and determining the costs based on the allotment for the subset, the model may be simulated. The model may be simulated to provide information of the SLA that may be expected based on the resources allotted for the subset for a pre-defined interval. In one example, the simulation may show the optimal resources required corresponding to the model to resolve the ticket. For example, the simulation may show parameters required to resolve the ticket. The parameters may comprise number of tickets arrived per competency, number of tickets solved at each expertise level of each competency, number and percentage of the tickets resolved within the SLA compliance specified time limits, utilization rate of the employees, etc. The model may be simulated to verify the SLA compliances being met by the subset allotted. The model may be simulated to obtain a time series data indicating behavior of the model. The time series data obtained may show performance of the subset allotted for a predetermined time interval. For example, the time series data may show how the resources can be used for the subset over a period of one year; see Table 4, Priority Critical Compliance Level, Simulation Result 97.34%; see Table 5, Priority Critical Compliance Level, Simulation Result 96.47%; Examiner notes that the simulation is a stochastic model that expresses a risk. The risk of violating a service level agreement is 1-probability of SLA compliance), the number of service tickets are processed by the number of full time equivalents allocated to the given service line (Paragraph 0046, the simulation may show parameters required to resolve the ticket. The parameters may comprise number of tickets arrived per competency, number of tickets solved at each expertise level of each competency, number and percentage of the tickets resolved within the SLA compliance specified time limits, utilization rate of the employees, etc.; Paragraph 0048, From Table 4, it may be observed that for the resources allotted, the employees per competency type and the expertise level 3 has low utilization of the resources to meet the SLA; Table 7, Allocation of the resources; Examiner interprets competency as a service provided by the business to clients or customers. Therefore, based on broadest reasonable interpretation in light of the specification, Rai et al. discloses a “plurality of service lines” because the simulation evaluates different competencies),…; 
summing the risk of violating the service level agreement across a plurality of distinct service lines to generate a total risk (Paragraph 0049, the SLA may specify that the SLA compliance to be 95%. The SLA compliance may be specified based on priority of the tickets, e.g., the SLA may be specified that the SLA compliance to be of 98% for critical tickets, 96% for high priority tickets and 93% for low priority tickets; see Table 7, Table 7 discloses number of resources per location, shift, and competency type; see Table 8, discloses probability of SLA compliance based on the resources allotted to the model; Examiner notes that in Table 8, the probability and the utilization rate are shown at the location and shift level (e.g. parent level). However, to get to Table 8, the model needs to calculate the risk of violating the service level agreement for each location, shift, and competency type (e.g. children level as shown in table 7). Therefore, Rai et al. discloses summing the risk to generate a total risk); 
and minimizing the total risk by adjusting the number of full time equivalents allocated to each given service line across all services lines (Paragraph 0056, From the results, if the allocation of the plurality of configuration elements for the subset is as per the SLA, the resources allotted may be considered as optimal. If the resources allotted are not optimal to meet the SLA, the model may be optimized by allocating another subset of the plurality of configuration elements. Consider another subset of the plurality of configuration elements is allotted as shown in Table 9) subject to a pre-determined reduction in total cost to process all service tickets by the number of full time equivalents across all service lines (Paragraph 0041, Based on the volume of the tickets estimated, number of the resources required to resolve the tickets may be calculated. Further, the costs for the resources required to resolve the ticket may be calculated; Paragraph 0048, In order to reduce the cost, the model may be optimized by modifying the subset allotted for the model. Consider that the model may be optimized by allotting the employees per competency type and the expertise level 2. Based on the subset that is modified, the model may be simulated. For the resources allotted for the subset, the simulation may provide results as presented in Table 5; Paragraph 0049, In one example, the penalty may be specified as for each percentage point of the SLA compliance that is missed, the vendor may be liable to pay the client or have the amount deducted from the vendor fees e.g., thousand. Based on the penalty, profit for the vendor may be determined for the SLA. In one implementation, the profit may be determined as revenue from the SLA minus the cost of the employees, other costs and the penalty for not meeting the SLA. The other costs may include cost of infrastructure and the resources such as computers, databases, etc.) and a pre-determined range of a permissible number of full time equivalents for each service line (Paragraph 0027, A SLA of the plurality of SLAs may comprise a plurality of configuration elements and a plurality of SLA compliances. The plurality of configuration elements indicates factors facilitating the execution of the SLA. The plurality of configuration elements may comprise at least one of resources, constraints, tickets, and a location. The plurality of SLA compliances indicates a plurality of pre-defined conditions agreed between the client and the vendor to meet the SLA).
Rai et al. discloses a risk of violating a service level agreement for a given service line (Table 8, SLA Compliance; Paragraph 0046, The model may be simulated to verify the SLA compliances being met by the subset allotted), wherein the inputs include the requirements specified in the SLA, tickets arrived per competency, and FTEs (see Tables 1-10). Although the simulation is a stochastic model that expresses a risk, wherein the output of the simulation is to meet one of the SLA requirements (e.g. see that tables 4 expresses and 5, maximize employee utilization). Examiner notes that the SLA compliance is for a resource utilization/performance constraint. In this case, the risk seems to be expressed as the resource utilization/performance and not as the respective number of full time equivalents.
However, Eapen discloses wherein the risk of violating the service level agreement is expressed as the respective number of full time equivalents (Paragraph 0083, An execution risk is calculated for each department by comparing the probability distribution of resource demand against probability distribution of available capacity. Execution risk is defined as the probability that the department will not have enough capacity to meet the resource demand. As an example, the execution risk for FTEs is shown for departments. Similar results can be obtained for all resource types; Paragraph 0084, The execution risk is compared to the desired level. As an example, if the desired execution risk is 5%, department D1 has a risk higher than desired. In this case, projects may be deleted or replaced from the trial portfolio or capacity may be added to department D1 so that the execution risk can be brought down to 5%. Alternately, an overall execution risk for the entire company (including all departments) can be calculated and used as the measure for selecting the portfolio; Examiner interprets the desired level of execution as the service level agreement);

    PNG
    media_image1.png
    74
    301
    media_image1.png
    Greyscale


summing the risk of violating the service level agreement across a plurality of distinct service lines to generate a total risk (Paragraph 0083, An execution risk is calculated for each department by comparing the probability distribution of resource demand against probability distribution of available capacity. Execution risk is defined as the probability that the department will not have enough capacity to meet the resource demand. As an example, the execution risk for FTEs is shown for departments. Similar results can be obtained for all resource types; Paragraph 0084, The execution risk is compared to the desired level. As an example, if the desired execution risk is 5%, department D1 has a risk higher than desired. In this case, projects may be deleted or replaced from the trial portfolio or capacity may be added to department D1 so that the execution risk can be brought down to 5%. Alternately, an overall execution risk for the entire company (including all departments) can be calculated and used as the measure for selecting the portfolio; Examiner interprets each department as a different service line);
and minimizing the total risk by adjusting the number of full time equivalents allocated to each given service line across all services lines (Paragraph 0084, The execution risk is compared to the desired level. As an example, if the desired execution risk is 5%, department D1 has a risk higher than desired. In this case, projects may be deleted or replaced from the trial portfolio or capacity may be added to department D1 so that the execution risk can be brought down to 5%. Alternately, an overall execution risk for the entire company (including all departments) can be calculated and used as the measure for selecting the portfolio; Paragraph 0085, The process is repeated for all resource types and for all departments. The process is concluded when no further refinements can be made to increase the return of the portfolio without exceeding the desired execution risk. The results, including the selected projects and allocated capacities in each department, are then reported. As an example, the selected portfolio and the allocated capacities in the departments for FTEs are shown below. Similar results can be obtained for all resource types).


    PNG
    media_image2.png
    105
    303
    media_image2.png
    Greyscale


It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the output of a simulation model for optimizing allocation of configuration elements in a service engagement, wherein the inputs include the requirements specified in the SLA, tickets arrived per competency expressed as a Poisson distribution, and FTEs of the invention of Rai et al. to further incorporate wherein the risk (e.g. output of the simulation model) is expressed as the respective number of full time equivalents of the invention of Eapen because doing so would allow the method to solve the project selection and capacity allocation together in one system by iteratively selecting projects to form a portfolio, calculating the execution risk of the portfolio and adjusting projects in the portfolio or capacity allocation in the departments to make the calculated execution risk equal to a desired level of risk (see Eapen, Paragraph 0055). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 8 and 17 (Original), which are dependent of claims 1 and 10, the combination of Rai et al. and Eapen discloses all the limitations in claims 1 and 10. Rai et al. further discloses wherein the method further comprises displaying a total cost (Paragraph 0041, Based on the volume of the tickets estimated, number of the resources required to resolve the tickets may be calculated. Further, the costs for the resources required to resolve the ticket may be calculated; Paragraph 0048, In order to reduce the cost, the model may be optimized by modifying the subset allotted for the model. Consider that the model may be optimized by allotting the employees per competency type and the expertise level 2. Based on the subset that is modified, the model may be simulated. For the resources allotted for the subset, the simulation may provide results as presented in Table 5; Paragraph 0049, In one example, the penalty may be specified as for each percentage point of the SLA compliance that is missed, the vendor may be liable to pay the client or have the amount deducted from the vendor fees e.g., thousand. Based on the penalty, profit for the vendor may be determined for the SLA. In one implementation, the profit may be determined as revenue from the SLA minus the cost of the employees, other costs and the penalty for not meeting the SLA. The other costs may include cost of infrastructure and the resources such as computers, databases, etc.), a change in the risk of violating a service level agreement for each ticket severity level per service line for all service lines and a change in the number of full time equivalents in each full time equivalent classification band per service line for all service lines as a result of minimizing total risk (Paragraph 0048, From Table 4, it may be observed that for the resources allotted, the employees per competency type and the expertise level 3 has low utilization of the resources to meet the SLA. In order to reduce the cost, the model may be optimized by modifying the subset allotted for the model. Consider that the model may be optimized by allotting the employees per competency type and the expertise level 2. Based on the subset that is modified, the model may be simulated. For the resources allotted for the subset, the simulation may provide results as presented in Table 5).
Regarding claims 9 and 18 (Original), which are dependent of claims 1 and 10, the combination of Rai et al. and Eapen discloses all the limitations in claims 1 and 10. Rai et al. further discloses wherein: minimizing the total risk comprises creating a risk minimization scenario comprising a given change in the risk of violating a service level agreement for each ticket severity level per service line, a given change in the number of full time equivalents in each full time equivalent classification band per service line, and a total cost (Paragraph 0048, From Table 4, it may be observed that for the resources allotted, the employees per competency type and the expertise level 3 has low utilization of the resources to meet the SLA. In order to reduce the cost, the model may be optimized by modifying the subset allotted for the model. Consider that the model may be optimized by allotting the employees per competency type and the expertise level 2. Based on the subset that is modified, the model may be simulated. For the resources allotted for the subset, the simulation may provide results as presented in Table 5; Paragraph 0049, Based on the simulation, the optimal resources required to meet the SLA may be estimated. In one example, the model may be simulated based on the SLA compliance specified for the SLA. For example, consider the SLA compliance specified to meet the SLA is 95%. For the SLA compliance specified, the model may be simulated using the costs determined for the subset allotted. In one example, the SLA may specify that the SLA compliance to be 95%. The SLA compliance may be specified based on priority of the tickets, e.g., the SLA may be specified that the SLA compliance to be of 98% for critical tickets, 96% for high priority tickets and 93% for low priority tickets. In one implementation, there might be penalties for not meeting requirements specified in SLA. The penalties may indicate the costs associated with not meeting the SLA. In one example, the penalty may be specified as--for each percentage point of the SLA compliance that is missed, the vendor may be liable to pay the client or have the amount deducted from the vendor fees e.g., thousand. Based on the penalty, profit for the vendor may be determined for the SLA. In one implementation, the profit may be determined as revenue from the SLA minus the cost of the employees, other costs and the penalty for not meeting the SLA. The other costs may include cost of infrastructure and the resources such as computers, databases, etc.); 
	and the method further comprises: creating a plurality of risk minimization scenarios, each risk minimization scenario comprising a unique arrangement of changes in the risk of violating the service level agreement for each ticket severity level per service line, changes in the number of full time equivalents in each full time equivalent classification band per service line, and total cost (Paragraph 0050, In one implementation, the model may be simulated to see the SLA compliance in an order of critical, high, medium, and low. The simulation obtained may show a status of the SLA such that the subset for the model may be realloted with the resources; Paragraph 0051, Based on the performance of the subset allotted to meet the SLA, the model may be optimized. The model may be optimized by allocating another subset of the plurality of configuration elements. Thus, the model may be optimized to obtain an optimal allocation of the plurality of configuration elements. For example, if the performance of the model declines over a period of time, then the subset allotted may replaced with the another subset. In one example, another subset of the plurality of configuration elements may indicate engaging the resources with high expertise level to meet the SLA and thereby meeting the SLA compliance; Paragraph 0052, In one implementation, the model may be optimized to minimize the costs associated with the subset allotted, distribution of the tickets in a specified location and shift. For example, if the resource cannot resolve a ticket, the ticket may be given to a resource of high expertise level for resolution. The tickets may be distributed such that the ticket is resolved to meet the SLA compliance e.g. one day period to resolve the ticket. If the SLA compliance is not met, then the system 102 may modify the resources allotted for the model and may simulate the model to optimize the model. For example, the system 102 may modify the resources allotted by increasing the number of resources allotted to meet the SLA. The model may be modified until an optimal allocation of the configuration elements are obtained for the subset); 
	displaying the plurality of risk minimization scenarios (see Table 4, Table 5, and related text in Paragraph 0048, From Table 4, it may be observed that for the resources allotted, the employees per competency type and the expertise level 3 has low utilization of the resources to meet the SLA. In order to reduce the cost, the model may be optimized by modifying the subset allotted for the model. Consider that the model may be optimized by allotting the employees per competency type and the expertise level 2. Based on the subset that is modified, the model may be simulated. For the resources allotted for the subset, the simulation may provide results as presented in Table 5); 
	and adjusting the number of full time equivalents in each full time equivalent classification band per service lines across all service lines in accordance with one of the risk minimization scenarios (Paragraph 0048, From Table 4, it may be observed that for the resources allotted, the employees per competency type and the expertise level 3 has low utilization of the resources to meet the SLA. In order to reduce the cost, the model may be optimized by modifying the subset allotted for the model. Consider that the model may be optimized by allotting the employees per competency type and the expertise level 2. Based on the subset that is modified, the model may be simulated. For the resources allotted for the subset, the simulation may provide results as presented in Table 5).

Claims 2-5, 7, 12-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. (US 2015/0106143 A1), in view of Eapen (US 2004/0138897 A1) in further view of Sabharwal (US 2013/0204650 A1).
Regarding claims 2 and 11 (Previously Presented), which are dependent of claims 1 and 10, the combination of Rai et al. and Eapen discloses all the limitations in claims 1 and 10. Rai et al. further discloses:
obtaining historical data for the processing of tickets in the plurality of service lines (Paragraph 0041, For example, consider the SLA comprises Customer relationship management (CRM) that requires the volume of the tickets to be estimated. In order to estimate the volume of tickets, at first, mean of hourly rate of the tickets based on earlier estimation may be determined. Further, assume that the average of forty tickets per hour is estimated based on the earlier estimation for the CRM. By plotting the Poisson distribution, the average for the number of the tickets for each hour may be estimated. The average estimated for the above example may be nearly forty with less number of tickets falling above or below forty. Based on the volume of the tickets estimated, number of the resources required to resolve the tickets may be calculated. Further, the costs for the resources required to resolve the ticket may be calculated; Examiner notes that the CRM is a database, which includes historical data), the historical data comprising: 
workload data comprising all service tickets received per a given duration of time (Paragraph 0040, In order to obtain the costs for the SLA, it may be necessary to estimate the volume of tickets that is expected. The volume of the tickets may be estimated using knowledge of earlier estimation that might have been carried out. Further, the volume of the tickets expected may be determined using an average number of the tickets based on requirements specified in the SLA and calculating the number of the tickets that are arriving per hour based on a Poisson distribution. The Poisson distribution may be plotted as may be known in the art; Examiner notes that earlier estimation is considered historical data); 
and clocking data comprising full time equivalent effort used to process all service tickets (Paragraph 0034, In one example, the client may raise a request in a form of a ticket. In one example, the ticket may include the request to install/upgrade an application in a data base of the client. Based on the request, the vendor may install/upgrade the application in the database of the client. The incident management may indicate response time taken by the vendor to resolve an issue of the client. In one example, consider a breakdown in a network of the client to access the database. The client may request the vendor to check an error to fix the network. The amount of time the vendor takes to fix the network e.g. one hour may be considered for the incident management; Paragraph 0037, In one embodiment, the resources to be allotted for the subset may be calculated using effort requirements for each of configuration elements. The effort requirements may comprise the number of Full Time Equivalent (FTE) required, skills training and experience for each FTE and assignment of roles and responsibilities to the resources; Examiner notes that time taken to resolve an issue is considered historical data);
workload data further comprising service level agreements (Paragraph 0046, After allotting the configuration elements and determining the costs based on the allotment for the subset, the model may be simulated. The model may be simulated to provide information of the SLA that may be expected based on the resources allotted for the subset for a pre-defined interval. In one example, the simulation may show the optimal resources required corresponding to the model to resolve the ticket. For example, the simulation may show parameters required to resolve the ticket. The parameters may comprise number of tickets arrived per competency, number of tickets solved at each expertise level of each competency, number and percentage of the tickets resolved within the SLA compliance specified time limits, utilization rate of the employees, etc. The model may be simulated to verify the SLA compliances being met by the subset allotted. The model may be simulated to obtain a time series data indicating behavior of the model. The time series data obtained may show performance of the subset allotted for a predetermined time interval. For example, the time series data may show how the resources can be used for the subset over a period of one year) and allocated numbers of full time equivalents per service line (Paragraph 0037, the resources to be allotted for the subset may be calculated using effort requirements for each of configuration elements. The effort requirements may comprise the number of Full Time Equivalent (FTE) required, skills training and experience for each FTE and assignment of roles and responsibilities to the resources; Paragraph 0046, the simulation may show parameters required to resolve the ticket. The parameters may comprise number of tickets arrived per competency, number of tickets solved at each expertise level of each competency, number and percentage of the tickets resolved within the SLA compliance specified time limits, utilization rate of the employees, etc.; Paragraph 0048, From Table 4, it may be observed that for the resources allotted, the employees per competency type and the expertise level 3 has low utilization of the resources to meet the SLA); 
and the method further comprises transforming the historical data by: using service ticket mapping files to map each service ticket to a given service line (Paragraph 0028, The tickets may be distributed across the configuration elements based on a type of the ticket or frequency of the ticket that the vendor may receive. The tickets may comprise a plurality of attributes. In one example, the plurality of attributes may comprise competency, expertise level, priority of the tickets, and time required to meet the plurality of the SLA compliances; Paragraph 0029, The resources may comprise employees or databases required to meet the SLA. In order to process the ticket received from the client, the employees or the databases that are available may have to be optimally allotted. In one implementation, details of the employees may be received from the database. Similarly, number of the databases available may be considered to allot the resources. In one implementation, the details may be stored in the memory 206. In one example, the details of the employees may comprise details such as shifts timings in which the employees work, cost of an employee, the type of competency an employee comprises and an expertise level an employee has. Based on the available resources, the tickets may have to be allotted based on the constraints; Paragraph 0041, For example, consider the SLA comprises Customer relationship management (CRM) that requires the volume of the tickets to be estimated. In order to estimate the volume of tickets, at first, mean of hourly rate of the tickets based on earlier estimation may be determined. Further, assume that the average of forty tickets per hour is estimated based on the earlier estimation for the CRM. By plotting the Poisson distribution, the average for the number of the tickets for each hour may be estimated. The average estimated for the above example may be nearly forty with less number of tickets falling above or below forty. Based on the volume of the tickets estimated, number of the resources required to resolve the tickets may be calculated. Further, the costs for the resources required to resolve the ticket may be calculated; Examiner notes that the volume of tickets is estimated based on historical data. Further, the estimated ticket volume can be mapped to a given service line (e.g. a specific location and shift, as shown in Table 6)); 
and using clocking data mapping files to map full time equivalent effort to a given service line (Paragraph 0037, In one embodiment, the resources to be allotted for the subset may be calculated using effort requirements for each of configuration elements. The effort requirements may comprise the number of Full Time Equivalent (FTE) required, skills training and experience for each FTE and assignment of roles and responsibilities to the resources).
Rai et al. discloses estimating arrival of number of tickets per service line (Table 6, expected ticket volume/hr) and workload based on historical data. Although Rai et al. discloses wherein the inputs of the simulation include service level agreements and allocated numbers of full time equivalents per service line, Rai et al. does not specifically disclose wherein the historical workload data further comprises service level agreements and allocated numbers of full time equivalents per service line.
However, Sabharwal discloses obtaining historical data for the processing of tickets in the plurality of service lines (Paragraph 0019; Historical ticket information with respect to past trouble ticket resolution may be retrieved, the automated estimation being based at least in part on the historical ticket information. The system may in such cases include a memory or database which stores the historical ticket information. The automated estimation may include identifying one or more similar past tickets indicated in the historical ticket information, and determining past adherence information for the similar past trouble tickets, the estimated probability of SLA violation being based at least in part on the past adherence information. Adherence information may comprise information with respect to SLA violation/non-violation for the past trouble tickets. Identification of the similar past tickets may be based on comparing one or more attributes of the trouble tickets with corresponding attributes in the historical ticket information. In instances, for example, where a particular type of problem with respect to a particular type of configuration item or information system component has in the past proved problematic and have resulted in SLA violations, the past adherence information for a new trouble ticket for the same type of problem on the same type of configuration item may indicate a greater probability of SLA violation for the new trouble ticket than would otherwise have been the case; Paragraph 0020, The method may further comprise, responsive to conclusion of the trouble ticket (e.g., by resolving the incident associated with the trouble ticket or closing the trouble ticket), updating the historical ticket information to include data with respect to resolution of the trouble ticket. Conclusion of the trouble ticket may comprise resolution of the trouble ticket to avoid SLA violation, or, instead, may comprise an SLA violation of the trouble ticket; Paragraph 0040, The example trouble ticket may have the following parameters: Ticket Attribute, Type of Incident; Examiner interprets incident type as a service provided by the business to clients or customers. Therefore, based on broadest reasonable interpretation in light of the specification, Sabharwal discloses a “plurality of service lines” because the simulation evaluates a plurality of incidents), the historical data comprising: 
…
and clocking data comprising full time equivalent effort used to process all service tickets (Paragraph 0019; Historical ticket information with respect to past trouble ticket resolution may be retrieved, the automated estimation being based at least in part on the historical ticket information. The system may in such cases include a memory or database which stores the historical ticket information. The automated estimation may include identifying one or more similar past tickets indicated in the historical ticket information, and determining past adherence information for the similar past trouble tickets, the estimated probability of SLA violation being based at least in part on the past adherence information. Adherence information may comprise information with respect to SLA violation/non-violation for the past trouble tickets. Identification of the similar past tickets may be based on comparing one or more attributes of the trouble tickets with corresponding attributes in the historical ticket information. In instances, for example, where a particular type of problem with respect to a particular type of configuration item or information system component has in the past proved problematic and have resulted in SLA violations, the past adherence information for a new trouble ticket for the same type of problem on the same type of configuration item may indicate a greater probability of SLA violation for the new trouble ticket than would otherwise have been the case; Paragraph 0020, The method may further comprise, responsive to conclusion of the trouble ticket (e.g., by resolving the incident associated with the trouble ticket or closing the trouble ticket), updating the historical ticket information to include data with respect to resolution of the trouble ticket. Conclusion of the trouble ticket may comprise resolution of the trouble ticket to avoid SLA violation, or, instead, may comprise an SLA violation of the trouble ticket; Paragraph 0040, The example trouble ticket may have the following parameters: Ticket Attribute, Response time and Assignee; Examiner notes that the historical data includes the time to resolve an issue and the operators to which the ticket is assigned).
the workload data further comprising service level agreements and allocated numbers of full time equivalents per service line (Paragraph 0019; Historical ticket information with respect to past trouble ticket resolution may be retrieved, the automated estimation being based at least in part on the historical ticket information. The system may in such cases include a memory or database which stores the historical ticket information. The automated estimation may include identifying one or more similar past tickets indicated in the historical ticket information, and determining past adherence information for the similar past trouble tickets, the estimated probability of SLA violation being based at least in part on the past adherence information. Adherence information may comprise information with respect to SLA violation/non-violation for the past trouble tickets. Identification of the similar past tickets may be based on comparing one or more attributes of the trouble tickets with corresponding attributes in the historical ticket information. In instances, for example, where a particular type of problem with respect to a particular type of configuration item or information system component has in the past proved problematic and have resulted in SLA violations, the past adherence information for a new trouble ticket for the same type of problem on the same type of configuration item may indicate a greater probability of SLA violation for the new trouble ticket than would otherwise have been the case; Paragraph 0020, The method may further comprise, responsive to conclusion of the trouble ticket (e.g., by resolving the incident associated with the trouble ticket or closing the trouble ticket), updating the historical ticket information to include data with respect to resolution of the trouble ticket. Conclusion of the trouble ticket may comprise resolution of the trouble ticket to avoid SLA violation, or, instead, may comprise an SLA violation of the trouble ticket; Paragraph 0040, The example trouble ticket may have the following parameters: Ticket Attribute, Response time and Assignee); 
and the method further comprises transforming the historical data by: using service ticket mapping files to map each service ticket to a given service line (Paragraph 0019; Historical ticket information with respect to past trouble ticket resolution may be retrieved, the automated estimation being based at least in part on the historical ticket information. The system may in such cases include a memory or database which stores the historical ticket information. The automated estimation may include identifying one or more similar past tickets indicated in the historical ticket information, and determining past adherence information for the similar past trouble tickets, the estimated probability of SLA violation being based at least in part on the past adherence information. Adherence information may comprise information with respect to SLA violation/non-violation for the past trouble tickets. Identification of the similar past tickets may be based on comparing one or more attributes of the trouble tickets with corresponding attributes in the historical ticket information. In instances, for example, where a particular type of problem with respect to a particular type of configuration item or information system component has in the past proved problematic and have resulted in SLA violations, the past adherence information for a new trouble ticket for the same type of problem on the same type of configuration item may indicate a greater probability of SLA violation for the new trouble ticket than would otherwise have been the case; Paragraph 0020, The method may further comprise, responsive to conclusion of the trouble ticket (e.g., by resolving the incident associated with the trouble ticket or closing the trouble ticket), updating the historical ticket information to include data with respect to resolution of the trouble ticket. Conclusion of the trouble ticket may comprise resolution of the trouble ticket to avoid SLA violation, or, instead, may comprise an SLA violation of the trouble ticket; Paragraph 0040, The example trouble ticket may have the following parameters: Ticket Attribute, Type of Incident; Examiner interprets incident type as a service provided by the business to clients or customers. Therefore, based on broadest reasonable interpretation in light of the specification, Sabharwal discloses a “plurality of service lines” because the simulation evaluates a plurality of incidents); 
and using clocking data mapping files to map full time equivalent effort to a given service line (Paragraph 0019; Historical ticket information with respect to past trouble ticket resolution may be retrieved, the automated estimation being based at least in part on the historical ticket information. The system may in such cases include a memory or database which stores the historical ticket information. The automated estimation may include identifying one or more similar past tickets indicated in the historical ticket information, and determining past adherence information for the similar past trouble tickets, the estimated probability of SLA violation being based at least in part on the past adherence information. Adherence information may comprise information with respect to SLA violation/non-violation for the past trouble tickets. Identification of the similar past tickets may be based on comparing one or more attributes of the trouble tickets with corresponding attributes in the historical ticket information. In instances, for example, where a particular type of problem with respect to a particular type of configuration item or information system component has in the past proved problematic and have resulted in SLA violations, the past adherence information for a new trouble ticket for the same type of problem on the same type of configuration item may indicate a greater probability of SLA violation for the new trouble ticket than would otherwise have been the case; Paragraph 0020, The method may further comprise, responsive to conclusion of the trouble ticket (e.g., by resolving the incident associated with the trouble ticket or closing the trouble ticket), updating the historical ticket information to include data with respect to resolution of the trouble ticket. Conclusion of the trouble ticket may comprise resolution of the trouble ticket to avoid SLA violation, or, instead, may comprise an SLA violation of the trouble ticket; Paragraph 0040, The example trouble ticket may have the following parameters: Ticket Attribute, Response time and Assignee; Examiner notes that the historical data includes the time to resolve an issue and the operators to which the ticket is assigned).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the historical workload data of the invention of Rai et al. to further incorporate wherein the historical workload data comprises service level agreements and allocated numbers of full time equivalents per service line of the invention of Sabharwal because doing so would allow the method to identify one or more similar past tickets indicated in the historical ticket information, and determine past adherence information for the similar past trouble tickets, the estimated probability of SLA violation being based at least in part on the past adherence information (see Sabharwal, Paragraph 0019). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 3 and 12 (Original), which are dependent of claims 2 and 11, the combination of Rai et al., Eapen and Sabharwal discloses all the limitations in claims 2 and 11. Rai et al. further discloses wherein transforming the historical data further comprises: classifying each service ticket in each service line as a low severity ticket, a medium severity ticket or a high severity ticket (Paragraph 0028, The tickets may be distributed across the configuration elements based on a type of the ticket or frequency of the ticket that the vendor may receive. The tickets may comprise a plurality of attributes. In one example, the plurality of attributes may comprise competency, expertise level, priority of the tickets, and time required to meet the plurality of the SLA compliances; Paragraph 0044, Based on the SLA, the vendor may have to allot the plurality of configuration elements considering the SLA compliance. In one example, the SLA compliance for the above example may be presented in Table 2; Paragraph 0041, For example, consider the SLA comprises Customer relationship management (CRM) that requires the volume of the tickets to be estimated. In order to estimate the volume of tickets, at first, mean of hourly rate of the tickets based on earlier estimation may be determined. Further, assume that the average of forty tickets per hour is estimated based on the earlier estimation for the CRM. By plotting the Poisson distribution, the average for the number of the tickets for each hour may be estimated. The average estimated for the above example may be nearly forty with less number of tickets falling above or below forty. Based on the volume of the tickets estimated, number of the resources required to resolve the tickets may be calculated; Paragraph 0049, the SLA may specify that the SLA compliance to be 95%. The SLA compliance may be specified based on priority of the tickets, e.g., the SLA may be specified that the SLA compliance to be of 98% for critical tickets, 96% for high priority tickets and 93% for low priority tickets); 
…;
	and classifying each full time equivalent in the allocated number of full time equivalents in each service line into an offshore low classification band, an offshore medium classification band, an offshore high classification band, an onshore low classification band, an onshore medium classification band or an onshore high classification band (Paragraph 0036, Based on the plurality of configuration elements available, the vendor may have to allot optimal configuration elements to meet the SLA. Therefore, the vendor may allot a set of the plurality of configuration elements based on the pre-defined conditions agreed. In order to allot the subset, the vendor may have to consider several factors. The factors may comprise the resources available, the location and the constraints. The resources may comprise roles and responsibilities, skills and competencies, shifts, the configuration elements that are to be supported, and functions of the resources; see Table 3, Table 3 illustrates the cost of the resource based on the expertise level and the competency type of the resource; Paragraph 0049, the SLA may specify that the SLA compliance to be 95%. The SLA compliance may be specified based on priority of the tickets, e.g., the SLA may be specified that the SLA compliance to be of 98% for critical tickets, 96% for high priority tickets and 93% for low priority tickets; see Table 7, Table 7 discloses number of resources per location, shift, and competency type), each classification band comprising a given level of technical competency associated with a given full time equivalent and a cost per unit time associated with each full time equivalent in the classification band (Paragraph 0029, The resources may comprise employees or databases required to meet the SLA. In order to process the ticket received from the client, the employees or the databases that are available may have to be optimally allotted. In one implementation, details of the employees may be received from the database. Similarly, number of the databases available may be considered to allot the resources. In one implementation, the details may be stored in the memory 206. In one example, the details of the employees may comprise details such as shifts timings in which the employees work, cost of an employee, the type of competency an employee comprises and an expertise level an employee has. Based on the available resources, the tickets may have to be allotted based on the constraints; Paragraph 0045, Further, the costs associated with the resources to engage on the tickets may be determined. In one example, the costs per hour for the resources may be determined as shown in Table 3. Specifically, Table 3 illustrates the cost of the resource based on the expertise level and the competency type of the resource).
Although Rai et al. discloses transforming the historical data using a service ticket classification (Paragraphs 0040-0041, and Tables 4-6), the combination of Rai et al. and Eapen does not specifically disclose using the service ticket classification to create a low risk class, a medium risk class and a high risk class.
However, Sabharwal discloses using the service ticket classification to create a low risk class, a medium risk class and a high risk class (Paragraph 0025, The application server(s) 218 are, in turn, connected to one or more databases server(s) 224 that facilitate access to one or more database(s) that includes information with respect to past performance with respect to SLA compliance, in the present example being historical ticket information 226. The historical ticket information 226 may include statistical information with respect to past trouble tickets received by the customer support system 200, for example indicating SLA violation/compliance history for trouble tickets having particular parameters or characteristics; Figure 6, item 516; Paragraph 0048, The calculated risk value of SLA violation is compared to a predefined threshold, at operation 516. The calculated risk value is lower that the threshold, and it is thus determined, at operation 520, that the violation risk is relatively low; Paragraph 0050, If three hours have elapsed without resolution of the ticket, risk value calculated at operation 512 may be higher than the threshold and it may thus be determined, at operation 522, that the violation risk is relatively high).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the service ticket classification of the invention of Rai et al. and Eapen to further incorporate to create a low risk class, a medium risk class and a high risk class of the invention of Sabharwal because doing so would allow the method to trigger a pre-emptive action to promote SLA compliance when the risk is relative high (see Sabharwal, Paragraph 0051). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claims 4 and 13 (Original), which are dependent of claims 3 and 12, the combination of Rai et al., Eapen, and Sabharwal discloses all the limitations in claims 3 and 12. Rai et al. further discloses wherein the method further comprises merging all transformed historical data by service line (Paragraph 0028, The tickets may be distributed across the configuration elements based on a type of the ticket or frequency of the ticket that the vendor may receive. The tickets may comprise a plurality of attributes. In one example, the plurality of attributes may comprise competency, expertise level, priority of the tickets, and time required to meet the plurality of the SLA compliances; Paragraph 0029, The resources may comprise employees or databases required to meet the SLA. In order to process the ticket received from the client, the employees or the databases that are available may have to be optimally allotted. In one implementation, details of the employees may be received from the database. Similarly, number of the databases available may be considered to allot the resources. In one implementation, the details may be stored in the memory 206. In one example, the details of the employees may comprise details such as shifts timings in which the employees work, cost of an employee, the type of competency an employee comprises and an expertise level an employee has. Based on the available resources, the tickets may have to be allotted based on the constraints; Paragraph 0041, For example, consider the SLA comprises Customer relationship management (CRM) that requires the volume of the tickets to be estimated. In order to estimate the volume of tickets, at first, mean of hourly rate of the tickets based on earlier estimation may be determined. Further, assume that the average of forty tickets per hour is estimated based on the earlier estimation for the CRM. By plotting the Poisson distribution, the average for the number of the tickets for each hour may be estimated. The average estimated for the above example may be nearly forty with less number of tickets falling above or below forty. Based on the volume of the tickets estimated, number of the resources required to resolve the tickets may be calculated. Further, the costs for the resources required to resolve the ticket may be calculated; Examiner notes that the volume of tickets is estimated based on historical data. Further, the estimated ticket volume can be mapped to a given service line (e.g. a specific location, shift, and competency, as shown in Table 6)).
Regarding claims 5 and 14 (Original), which are dependent of claims 4 and 13, the combination of Rai et al., Eapen, and Sabharwal discloses all the limitations in claims 4 and 13. Rai et al. further disclose wherein expressing the risk of violating the service level agreement further comprises using the merged transformed historical data to express the risk of violating the service level agreement (Paragraph 0037, the resources to be allotted for the subset may be calculated using effort requirements for each of configuration elements. The effort requirements may comprise the number of Full Time Equivalent (FTE) required, skills training and experience for each FTE and assignment of roles and responsibilities to the resources; Paragraph 0046, After allotting the configuration elements and determining the costs based on the allotment for the subset, the model may be simulated. The model may be simulated to provide information of the SLA that may be expected based on the resources allotted for the subset for a pre-defined interval. In one example, the simulation may show the optimal resources required corresponding to the model to resolve the ticket. For example, the simulation may show parameters required to resolve the ticket. The parameters may comprise number of tickets arrived per competency, number of tickets solved at each expertise level of each competency, number and percentage of the tickets resolved within the SLA compliance specified time limits, utilization rate of the employees, etc. The model may be simulated to verify the SLA compliances being met by the subset allotted. The model may be simulated to obtain a time series data indicating behavior of the model. The time series data obtained may show performance of the subset allotted for a predetermined time interval. For example, the time series data may show how the resources can be used for the subset over a period of one year; see Table 4, Priority Critical Compliance Level, Simulation Result 97.34%; see Table 5, Priority Critical Compliance Level, Simulation Result 96.47%; Examiner notes that the simulation is a stochastic model that expresses a risk. The risk of violating a service level agreement is 1-probability of SLA compliance).
Regarding claims 7 and 16 (Original), which are dependent of claims 1 and 10, the combination of Rai et al. and Eapen discloses all the limitations in claims 1 and 10. Rai et al. further discloses wherein: total risk comprises a logistic model (Paragraph 0040, Further, the Volume of the tickets expected may be determined using an average number of the tickets based on requirements specified in the SLA and calculating the number of the tickets that are arriving per hour based on a Poisson distribution. The Poisson distribution may be plotted as may be known in the art; Paragraph 0046, After allotting the configuration elements and deter mining the costs based on the allotment for the subset, the model may be simulated. The model may be simulated to provide information of the SLA that may be expected based on the resources allotted for the subset for a pre-defined interval. In one example, the simulation may show the optimal resources required corresponding to the model to resolve the ticket. For example, the simulation may show parameters required to resolve the ticket. The parameters may comprise number of tickets arrived per competency, number of tickets solved at each expertise level of each competency, number and percentage of the tickets resolved within the SLA compliance specified time limits, utilization rate of the employees, etc. The model may be simulated to verify the SLA compliances being met by the subset allotted. The model may be simulated to obtain a time series data indicating behavior of the model. The time series data obtained may show performance of the subset allotted for a predetermined time interval. For example, the time series data may show how the resources can be used for the subset over a period of one year); 
expressing the risk of violating the service level agreement further comprises expressing the risk of violating the service level agreement as a sigmoidal function indicating a probability of a service level agreement violation for one or more service tickets multiplied by a ticket volume for each service ticket (Paragraph 0037, the resources to be allotted for the subset may be calculated using effort requirements for each of configuration elements. The effort requirements may comprise the number of Full Time Equivalent (FTE) required, skills training and experience for each FTE and assignment of roles and responsibilities to the resources; Paragraph 0046, After allotting the configuration elements and determining the costs based on the allotment for the subset, the model may be simulated. The model may be simulated to provide information of the SLA that may be expected based on the resources allotted for the subset for a pre-defined interval. In one example, the simulation may show the optimal resources required corresponding to the model to resolve the ticket. For example, the simulation may show parameters required to resolve the ticket. The parameters may comprise number of tickets arrived per competency, number of tickets solved at each expertise level of each competency, number and percentage of the tickets resolved within the SLA compliance specified time limits, utilization rate of the employees, etc. The model may be simulated to verify the SLA compliances being met by the subset allotted. The model may be simulated to obtain a time series data indicating behavior of the model. The time series data obtained may show performance of the subset allotted for a predetermined time interval. For example, the time series data may show how the resources can be used for the subset over a period of one year; see Table 4, Priority Critical Compliance Level, Simulation Result 97.34%; Paragraph 0049, the SLA may specify that the SLA compliance to be 95%; see Table 5, Priority Critical Compliance Level, Simulation Result 96.47%; see Table 6, Ticket Volume/Hour; Examiner notes that the simulation is a stochastic model that expresses a risk. The risk of violating a service level agreement is 1-probability of SLA compliance).
	Although Rai et al. discloses all the limitations above, a risk of violating a service level agreement based on historical information (e.g. number of ticket received), and a logistic model (e.g. using Poisson distribution), Rai et al. does not specifically disclose wherein the total risk is expressed as a sigmoidal function.
	However, Sabharwal discloses expressing the risk of violating the service level agreement further comprises expressing the risk of violating the service level agreement as a sigmoidal function (Paragraph 0067, Instead, static predefined values or SLA target values with respect to which risk indices and/or risk values are calculated may be employed, to arrive at a cumulative risk value)…
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the risk of violating the service level agreement of the invention of Rai et al. to further specify that the risk of violating the service level agreement is expressed as a sigmoidal function of the invention of Sabharwal because doing so would allow the method to automatically perform a pre-emptive action if the risk values are higher than a threshold value, to promote resolution of the trouble ticket prior to Publication Classification SLA violation (see Sabharwal., Abstract). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. (US 2015/0106143 A1), in view of Eapen (US 2004/0138897 A1) in further view of Sabharwal (US 2013/0204650 A1) and Mun (US 2016/0110812 A1).
Regarding claims 6 and 15 (Original), which are dependent of claims 1 and 10, the combination of Rai et al. and Eapen discloses all the limitations in claims 1 and 10. Although Rai et al. discloses a risk of violating the service level agreement based on the number of tickets that are expected (Paragraph 0046), Rai et al. does not specifically disclose wherein: total risk comprises a count model; and expressing the risk of violating the service level agreement further comprises expressing the risk of violating the service level agreement as an exponential function indicating a number of service level agreement violations for a given service ticket.
However, Sabharwal discloses wherein: total risk comprises a count model (Paragraph 0056, At operation 604, the historical ticket information 226 is accessed and the database of information with respect to historical resolution of past tickets is searched to identify past tickets that are similar to the current ticket, at operation 608; Paragraph 0057, Thereafter, adherence information of the relevant similar past ticket information is determined, at operation 612. The SLA compliance for the prior similar tickets is thus retrieved from the historical ticket information 226. Such past adherence information may be in the form of statistical SLA compliance/violation information, and may include information with respect to resolution times and numbers of hops prior to resolution; Paragraph 0058, The relevant adherence information is used as an input to calculation of risk value for SLA violation, at operation 512. The calculated risk value may be proportional to past SLA violation of the relevant similar past tickets, so that the calculated risk value based on a higher past SLA violation rate may be higher than a risk value based on a lower past SLA violation rate, all other things being equal);
and expressing the risk of violating the service level agreement further comprises expressing the risk of violating the service level agreement … indicating a number of service level agreement violations for a given service ticket (Paragraph 0058, The relevant adherence information is used as an input to calculation of risk value for SLA violation, at operation 512. The calculated risk value may be proportional to past SLA violation of the relevant similar past tickets, so that the calculated risk value based on a higher past SLA violation rate may be higher than a risk value based on a lower past SLA violation rate, all other things being equal).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the attributes used to calculate the risk of violating the service level agreement of the invention of Rai et al. to further incorporate wherein the risk is based on historical information of number of service level agreement violations for a given service ticket of the invention of Sabharwal because doing so would allow the method to calculate a risk value for SLA violation based on statistical SLA compliance/violation information (see Sabharwal., Paragraphs 0056-0058). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although the combination of Rai et al. and Sabharwal discloses all the limitations above and a risk of violating a service level agreement based on historical information (e.g. number of tickets received and violations per service line), the combination of Rai et al. and Sabharwal does not specifically disclose expressing the risk of violating the service level agreement as an exponential function.
However, Mun discloses and expressing the risk of violating … as an exponential function … (Paragraph 0262, The exponential distribution is widely used to describe events recurring at random points in time, such as the time between failures of electronic equipment or the time between arrivals at a service booth. It is related to the Poisson distribution, which describes the number of occurrences of an event in a given interval of time. An important characteristic of the exponential distribution is the "memoryless" property, which means that the future lifetime of a given object has the same distribution, regardless of the time it existed. In other words, time has no effect on future outcomes).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the risk of violating a service level agreement based on the number of service level agreement violations for a given service ticket of the invention of Rai et al. and  Sabharwal to further specify that the distribution used to calculate the risk is an exponential function of the invention of Mun because the exponential function is widely used to describe events at random points in time, such as time between failures of electronic equipment or the time between arrivals at a service booth (See Mun et al., Paragraph 0085). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rai et al. (US 2015/0106143 A1), in view of Sabharwal (US 2013/0204650 A1), in further view of Eapen (US 2004/0138897 A1).
Regarding claim 19 (Currently Amended), Rai et al. discloses a system for allocating staffing (Paragraph 0002, the present disclosure relates to systems and methods for optimizing allocation of configuration elements in the service engagement), the system comprising: 
	a database containing historical data for the processing of service tickets in a plurality of service lines, the historical data comprising workload data comprising all service tickets received per a given duration of time (Paragraph 0040, In order to obtain the costs for the SLA, it may be necessary to estimate the volume of tickets that is expected. The volume of the tickets may be estimated using knowledge of earlier estimation that might have been carried out. Further, the volume of the tickets expected may be determined using an average number of the tickets based on requirements specified in the SLA and calculating the number of the tickets that are arriving per hour based on a Poisson distribution. The Poisson distribution may be plotted as may be known in the art; Paragraph 0041, For example, consider the SLA comprises Customer relationship management (CRM) that requires the volume of the tickets to be estimated. In order to estimate the volume of tickets, at first, mean of hourly rate of the tickets based on earlier estimation may be determined. Further, assume that the average of forty tickets per hour is estimated based on the earlier estimation for the CRM. By plotting the Poisson distribution, the average for the number of the tickets for each hour may be estimated. The average estimated for the above example may be nearly forty with less number of tickets falling above or below forty. Based on the volume of the tickets estimated, number of the resources required to resolve the tickets may be calculated. Further, the costs for the resources required to resolve the ticket may be calculated; Examiner notes that the CRM is a database, which includes historical data), clocking data comprising full time equivalent effort used to process all service tickets (Paragraph 0034, In one example, the client may raise a request in a form of a ticket. In one example, the ticket may include the request to install/upgrade an application in a data base of the client. Based on the request, the vendor may install/upgrade the application in the database of the client. The incident management may indicate response time taken by the vendor to resolve an issue of the client. In one example, consider a breakdown in a network of the client to access the database. The client may request the vendor to check an error to fix the network. The amount of time the vendor takes to fix the network e.g. one hour may be considered for the incident management; Paragraph 0037, In one embodiment, the resources to be allotted for the subset may be calculated using effort requirements for each of configuration elements. The effort requirements may comprise the number of Full Time Equivalent (FTE) required, skills training and experience for each FTE and assignment of roles and responsibilities to the resources), service level agreements (Paragraph 0046, After allotting the configuration elements and determining the costs based on the allotment for the subset, the model may be simulated. The model may be simulated to provide information of the SLA that may be expected based on the resources allotted for the subset for a pre-defined interval. In one example, the simulation may show the optimal resources required corresponding to the model to resolve the ticket. For example, the simulation may show parameters required to resolve the ticket. The parameters may comprise number of tickets arrived per competency, number of tickets solved at each expertise level of each competency, number and percentage of the tickets resolved within the SLA compliance specified time limits, utilization rate of the employees, etc. The model may be simulated to verify the SLA compliances being met by the subset allotted. The model may be simulated to obtain a time series data indicating behavior of the model. The time series data obtained may show performance of the subset allotted for a predetermined time interval. For example, the time series data may show how the resources can be used for the subset over a period of one year), and allocated numbers of full time equivalents per service line (Paragraph 0037, the resources to be allotted for the subset may be calculated using effort requirements for each of configuration elements. The effort requirements may comprise the number of Full Time Equivalent (FTE) required, skills training and experience for each FTE and assignment of roles and responsibilities to the resources; Paragraph 0046, the simulation may show parameters required to resolve the ticket. The parameters may comprise number of tickets arrived per competency, number of tickets solved at each expertise level of each competency, number and percentage of the tickets resolved within the SLA compliance specified time limits, utilization rate of the employees, etc.; Paragraph 0048, From Table 4, it may be observed that for the resources allotted, the employees per competency type and the expertise level 3 has low utilization of the resources to meet the SLA); 
	a risk modeler and optimizer module to use the historical data to express a risk of violating a service level agreement for a given service line as a function of a number of full time equivalents assigned to the given service line and a number of service tickets received at the given service line per unit of time per ticket severity level (Paragraph 0037, the resources to be allotted for the subset may be calculated using effort requirements for each of configuration elements. The effort requirements may comprise the number of Full Time Equivalent (FTE) required, skills training and experience for each FTE and assignment of roles and responsibilities to the resources; Paragraph 0046, After allotting the configuration elements and determining the costs based on the allotment for the subset, the model may be simulated. The model may be simulated to provide information of the SLA that may be expected based on the resources allotted for the subset for a pre-defined interval. In one example, the simulation may show the optimal resources required corresponding to the model to resolve the ticket. For example, the simulation may show parameters required to resolve the ticket. The parameters may comprise number of tickets arrived per competency, number of tickets solved at each expertise level of each competency, number and percentage of the tickets resolved within the SLA compliance specified time limits, utilization rate of the employees, etc. The model may be simulated to verify the SLA compliances being met by the subset allotted. The model may be simulated to obtain a time series data indicating behavior of the model. The time series data obtained may show performance of the subset allotted for a predetermined time interval. For example, the time series data may show how the resources can be used for the subset over a period of one year; see Table 4, Priority Critical Compliance Level, Simulation Result 97.34%; see Table 5, Priority Critical Compliance Level, Simulation Result 96.47%; Examiner notes that the simulation is a stochastic model that expresses a risk. The risk of violating a service level agreement is 1-probability of SLA compliance), …, the number of service tickets are processed by the number of full time equivalents allocated to the given service line (Paragraph 0046, the simulation may show parameters required to resolve the ticket. The parameters may comprise number of tickets arrived per competency, number of tickets solved at each expertise level of each competency, number and percentage of the tickets resolved within the SLA compliance specified time limits, utilization rate of the employees, etc.; Paragraph 0048, From Table 4, it may be observed that for the resources allotted, the employees per competency type and the expertise level 3 has low utilization of the resources to meet the SLA; Table 7, Allocation of the resources; Examiner interprets competency as a service provided by the business to clients or customers. Therefore, based on broadest reasonable interpretation in light of the specification, Rai et al. discloses a “plurality of service lines” because the simulation evaluates different competencies) to generate a total risk by summing the risk of violating the service level agreement across a plurality of distinct service lines (Paragraph 0049, the SLA may specify that the SLA compliance to be 95%. The SLA compliance may be specified based on priority of the tickets, e.g., the SLA may be specified that the SLA compliance to be of 98% for critical tickets, 96% for high priority tickets and 93% for low priority tickets; see Table 7, Table 7 discloses number of resources per location, shift, and competency type; see Table 8, discloses probability of SLA compliance based on the resources allotted to the model; Examiner notes that in Table 8, the probability and the utilization rate are shown at the location and shift level (e.g. parent level). However, to get to Table 8, the model needs to calculate the risk of violating the service level agreement for each location, shift, and competency type (e.g. children level as shown in table 7). Therefore, Rai et al. discloses summing the risk to generate a total risk), and to minimize the total risk by adjusting the number of full time equivalents allocated to each given service line across all services lines to create a plurality of risk minimization scenarios (Paragraph 0056, From the results, if the allocation of the plurality of configuration elements for the subset is as per the SLA, the resources allotted may be considered as optimal. If the resources allotted are not optimal to meet the SLA, the model may be optimized by allocating another subset of the plurality of configuration elements. Consider another subset of the plurality of configuration elements is allotted as shown in Table 9), each risk minimization scenario comprising a unique arrangement of changes in the risk of violating the service level agreement for each ticket severity level per service line, changes in the number of full time equivalents in each full time equivalent classification band per service line, and total cost (Paragraph 0048, From Table 4, it may be observed that for the resources allotted, the employees per competency type and the expertise level 3 has low utilization of the resources to meet the SLA. In order to reduce the cost, the model may be optimized by modifying the subset allotted for the model. Consider that the model may be optimized by allotting the employees per competency type and the expertise level 2. Based on the subset that is modified, the model may be simulated. For the resources allotted for the subset, the simulation may provide results as presented in Table 5); 
and a user interface and scenario output module in communication with the risk modeler and optimizer module to display the plurality of risk minimization scenarios (see Figure 2 and related text in Paragraph 0023, The I/O interface 204 may include a variety of software and hardware interfaces, for example, a web interface, a graphical user interface, an Application Program Interface (API) and the like; Paragraph 0048, From Table 4, it may be observed that for the resources allotted, the employees per competency type and the expertise level 3 has low utilization of the resources to meet the SLA. In order to reduce the cost, the model may be optimized by modifying the subset allotted for the model. Consider that the model may be optimized by allotting the employees per competency type and the expertise level 2. Based on the subset that is modified, the model may be simulated. For the resources allotted for the subset, the simulation may provide results as presented in Table 5).
Rai et al. discloses estimating arrival of number of tickets per service line (Table 6, expected ticket volume/hr) and workload based on historical data. Although Rai et al. discloses wherein the inputs of the simulation include service level agreements and allocated numbers of full time equivalents per service line, Rai et al. does not specifically disclose wherein the historical workload data further comprises service level agreements and allocated numbers of full time equivalents per service line.
However, Sabharwal discloses a database containing historical data for the processing of service tickets in a plurality of service lines (Paragraph 0019; Historical ticket information with respect to past trouble ticket resolution may be retrieved, the automated estimation being based at least in part on the historical ticket information. The system may in such cases include a memory or database which stores the historical ticket information. The automated estimation may include identifying one or more similar past tickets indicated in the historical ticket information, and determining past adherence information for the similar past trouble tickets, the estimated probability of SLA violation being based at least in part on the past adherence information. Adherence information may comprise information with respect to SLA violation/non-violation for the past trouble tickets. Identification of the similar past tickets may be based on comparing one or more attributes of the trouble tickets with corresponding attributes in the historical ticket information. In instances, for example, where a particular type of problem with respect to a particular type of configuration item or information system component has in the past proved problematic and have resulted in SLA violations, the past adherence information for a new trouble ticket for the same type of problem on the same type of configuration item may indicate a greater probability of SLA violation for the new trouble ticket than would otherwise have been the case; Paragraph 0020, The method may further comprise, responsive to conclusion of the trouble ticket (e.g., by resolving the incident associated with the trouble ticket or closing the trouble ticket), updating the historical ticket information to include data with respect to resolution of the trouble ticket. Conclusion of the trouble ticket may comprise resolution of the trouble ticket to avoid SLA violation, or, instead, may comprise an SLA violation of the trouble ticket; Paragraph 0040, The example trouble ticket may have the following parameters: Ticket Attribute, Type of Incident; Examiner interprets incident type as a service provided by the business to clients or customers. Therefore, based on broadest reasonable interpretation in light of the specification, Sabharwal discloses a “plurality of service lines” because the simulation evaluates a plurality of incidents), the historical data comprising …, clocking data comprising full time equivalent effort used to process all service tickets ((Paragraph 0019; Historical ticket information with respect to past trouble ticket resolution may be retrieved, the automated estimation being based at least in part on the historical ticket information. The system may in such cases include a memory or database which stores the historical ticket information. The automated estimation may include identifying one or more similar past tickets indicated in the historical ticket information, and determining past adherence information for the similar past trouble tickets, the estimated probability of SLA violation being based at least in part on the past adherence information. Adherence information may comprise information with respect to SLA violation/non-violation for the past trouble tickets. Identification of the similar past tickets may be based on comparing one or more attributes of the trouble tickets with corresponding attributes in the historical ticket information. In instances, for example, where a particular type of problem with respect to a particular type of configuration item or information system component has in the past proved problematic and have resulted in SLA violations, the past adherence information for a new trouble ticket for the same type of problem on the same type of configuration item may indicate a greater probability of SLA violation for the new trouble ticket than would otherwise have been the case; Paragraph 0020, The method may further comprise, responsive to conclusion of the trouble ticket (e.g., by resolving the incident associated with the trouble ticket or closing the trouble ticket), updating the historical ticket information to include data with respect to resolution of the trouble ticket. Conclusion of the trouble ticket may comprise resolution of the trouble ticket to avoid SLA violation, or, instead, may comprise an SLA violation of the trouble ticket; Paragraph 0040, The example trouble ticket may have the following parameters: Ticket Attribute, Response time and Assignee; Examiner notes that the historical data includes the time to resolve an issue and the operators to which the ticket is assigned), service level agreements, and allocated numbers of full time equivalents per service line (Paragraph 0019; Historical ticket information with respect to past trouble ticket resolution may be retrieved, the automated estimation being based at least in part on the historical ticket information. The system may in such cases include a memory or database which stores the historical ticket information. The automated estimation may include identifying one or more similar past tickets indicated in the historical ticket information, and determining past adherence information for the similar past trouble tickets, the estimated probability of SLA violation being based at least in part on the past adherence information. Adherence information may comprise information with respect to SLA violation/non-violation for the past trouble tickets. Identification of the similar past tickets may be based on comparing one or more attributes of the trouble tickets with corresponding attributes in the historical ticket information. In instances, for example, where a particular type of problem with respect to a particular type of configuration item or information system component has in the past proved problematic and have resulted in SLA violations, the past adherence information for a new trouble ticket for the same type of problem on the same type of configuration item may indicate a greater probability of SLA violation for the new trouble ticket than would otherwise have been the case; Paragraph 0020, The method may further comprise, responsive to conclusion of the trouble ticket (e.g., by resolving the incident associated with the trouble ticket or closing the trouble ticket), updating the historical ticket information to include data with respect to resolution of the trouble ticket. Conclusion of the trouble ticket may comprise resolution of the trouble ticket to avoid SLA violation, or, instead, may comprise an SLA violation of the trouble ticket; Paragraph 0040, The example trouble ticket may have the following parameters: Ticket Attribute, Response time and Assignee).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the historical workload data of the invention of Rai et al. to further incorporate wherein the historical workload data comprises service level agreements and allocated numbers of full time equivalents per service line of the invention of Sabharwal because doing so would allow the method to identify one or more similar past tickets indicated in the historical ticket information, and determine past adherence information for the similar past trouble tickets, the estimated probability of SLA violation being based at least in part on the past adherence information (see Sabharwal, Paragraph 0019). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Rai et al. discloses a risk of violating a service level agreement for a given service line (Table 8, SLA Compliance; Paragraph 0046, The model may be simulated to verify the SLA compliances being met by the subset allotted), wherein the inputs include the requirements specified in the SLA, tickets arrived per competency, and FTEs (see Tables 1-10). Although the simulation is a stochastic model that expresses a risk, wherein the output of the simulation is to meet one of the SLA requirements (e.g. see that tables 4 expresses and 5, maximize employee utilization). Examiner notes that the SLA compliance is for a resource utilization/performance constraint. In this case, the risk seems to be expressed as the resource utilization/performance and not as the respective number of full time equivalents.
However, Eapen discloses wherein the risk of violating the service level agreement is expressed as the respective number of full time equivalents (Paragraph 0083, An execution risk is calculated for each department by comparing the probability distribution of resource demand against probability distribution of available capacity. Execution risk is defined as the probability that the department will not have enough capacity to meet the resource demand. As an example, the execution risk for FTEs is shown for departments. Similar results can be obtained for all resource types; Paragraph 0084, The execution risk is compared to the desired level. As an example, if the desired execution risk is 5%, department D1 has a risk higher than desired. In this case, projects may be deleted or replaced from the trial portfolio or capacity may be added to department D1 so that the execution risk can be brought down to 5%. Alternately, an overall execution risk for the entire company (including all departments) can be calculated and used as the measure for selecting the portfolio; Examiner interprets the desired level of execution as the service level agreement),

    PNG
    media_image1.png
    74
    301
    media_image1.png
    Greyscale


the [demand is] processed by the number of full time equivalents allocated to the given service line to generate a total risk by summing the risk of violating the service level agreement across a plurality of distinct service lines (Paragraph 0083, An execution risk is calculated for each department by comparing the probability distribution of resource demand against probability distribution of available capacity. Execution risk is defined as the probability that the department will not have enough capacity to meet the resource demand. As an example, the execution risk for FTEs is shown for departments. Similar results can be obtained for all resource types; Paragraph 0084, The execution risk is compared to the desired level. As an example, if the desired execution risk is 5%, department D1 has a risk higher than desired. In this case, projects may be deleted or replaced from the trial portfolio or capacity may be added to department D1 so that the execution risk can be brought down to 5%. Alternately, an overall execution risk for the entire company (including all departments) can be calculated and used as the measure for selecting the portfolio; Examiner interprets each department as a different service line),
and to minimize the total risk by adjusting the number of full time equivalents allocated to each given service line across all services lines to create a plurality of risk minimization scenarios (Paragraph 0084, The execution risk is compared to the desired level. As an example, if the desired execution risk is 5%, department D1 has a risk higher than desired. In this case, projects may be deleted or replaced from the trial portfolio or capacity may be added to department D1 so that the execution risk can be brought down to 5%. Alternately, an overall execution risk for the entire company (including all departments) can be calculated and used as the measure for selecting the portfolio; Paragraph 0085, The process is repeated for all resource types and for all departments. The process is concluded when no further refinements can be made to increase the return of the portfolio without exceeding the desired execution risk. The results, including the selected projects and allocated capacities in each department, are then reported. As an example, the selected portfolio and the allocated capacities in the departments for FTEs are shown below. Similar results can be obtained for all resource types).


    PNG
    media_image2.png
    105
    303
    media_image2.png
    Greyscale


It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the output of a simulation model for optimizing allocation of configuration elements in a service engagement, wherein the inputs include the requirements specified in the SLA, tickets arrived per competency expressed as a Poisson distribution, and FTEs of the invention of Rai et al. to further incorporate wherein the risk (e.g. output of the simulation model) is expressed as the respective number of full time equivalents of the invention of Eapen because doing so would allow the method to solve the project selection and capacity allocation together in one system by iteratively selecting projects to form a portfolio, calculating the execution risk of the portfolio and adjusting projects in the portfolio or capacity allocation in the departments to make the calculated execution risk equal to a desired level of risk (see Eapen, Paragraph 0055). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 20 (Previously Presented), which is dependent of claim 19, the combination of Rai et al., Sabharwal, and Eapen discloses all the limitations in claim 19. Rai et al. further discloses wherein the system further comprises: a data transformer module in communication with the dataset and the risk modeler and optimizer module to transform the historical data by using service ticket mapping files to map each service ticket to a given service line (Paragraph 0028, The tickets may be distributed across the configuration elements based on a type of the ticket or frequency of the ticket that the vendor may receive. The tickets may comprise a plurality of attributes. In one example, the plurality of attributes may comprise competency, expertise level, priority of the tickets, and time required to meet the plurality of the SLA compliances; Paragraph 0044, Based on the SLA, the vendor may have to allot the plurality of configuration elements considering the SLA compliance. In one example, the SLA compliance for the above example may be presented in Table 2; Paragraph 0041, For example, consider the SLA comprises Customer relationship management (CRM) that requires the volume of the tickets to be estimated. In order to estimate the volume of tickets, at first, mean of hourly rate of the tickets based on earlier estimation may be determined. Further, assume that the average of forty tickets per hour is estimated based on the earlier estimation for the CRM. By plotting the Poisson distribution, the average for the number of the tickets for each hour may be estimated. The average estimated for the above example may be nearly forty with less number of tickets falling above or below forty. Based on the volume of the tickets estimated, number of the resources required to resolve the tickets may be calculated; Paragraph 0049, the SLA may specify that the SLA compliance to be 95%. The SLA compliance may be specified based on priority of the tickets, e.g., the SLA may be specified that the SLA compliance to be of 98% for critical tickets, 96% for high priority tickets and 93% for low priority tickets), to use clocking data mapping files to map full time equivalent effort to a given service line (Paragraph 0037, In one embodiment, the resources to be allotted for the subset may be calculated using effort requirements for each of configuration elements. The effort requirements may comprise the number of Full Time Equivalent (FTE) required, skills training and experience for each FTE and assignment of roles and responsibilities to the resources), to classify each service ticket in each service line as a low severity ticket, a medium severity ticket or a high severity ticket (Paragraph 0028, The tickets may be distributed across the configuration elements based on a type of the ticket or frequency of the ticket that the vendor may receive. The tickets may comprise a plurality of attributes. In one example, the plurality of attributes may comprise competency, expertise level, priority of the tickets, and time required to meet the plurality of the SLA compliances; Paragraph 0044, Based on the SLA, the vendor may have to allot the plurality of configuration elements considering the SLA compliance. In one example, the SLA compliance for the above example may be presented in Table 2; Paragraph 0041, For example, consider the SLA comprises Customer relationship management (CRM) that requires the volume of the tickets to be estimated. In order to estimate the volume of tickets, at first, mean of hourly rate of the tickets based on earlier estimation may be determined. Further, assume that the average of forty tickets per hour is estimated based on the earlier estimation for the CRM. By plotting the Poisson distribution, the average for the number of the tickets for each hour may be estimated. The average estimated for the above example may be nearly forty with less number of tickets falling above or below forty. Based on the volume of the tickets estimated, number of the resources required to resolve the tickets may be calculated; Paragraph 0049, the SLA may specify that the SLA compliance to be 95%. The SLA compliance may be specified based on priority of the tickets, e.g., the SLA may be specified that the SLA compliance to be of 98% for critical tickets, 96% for high priority tickets and 93% for low priority tickets), …, to classify each full time equivalent in the allocated number of full time equivalents in each service line into an offshore low classification band, an offshore medium classification band, an offshore high classification band, an onshore low classification band, an onshore medium classification band or an onshore high classification band (Paragraph 0036, Based on the plurality of configuration elements available, the vendor may have to allot optimal configuration elements to meet the SLA. Therefore, the vendor may allot a set of the plurality of configuration elements based on the pre-defined conditions agreed. In order to allot the subset, the vendor may have to consider several factors. The factors may comprise the resources available, the location and the constraints. The resources may comprise roles and responsibilities, skills and competencies, shifts, the configuration elements that are to be supported, and functions of the resources; see Table 3, Table 3 illustrates the cost of the resource based on the expertise level and the competency type of the resource; Paragraph 0049, the SLA may specify that the SLA compliance to be 95%. The SLA compliance may be specified based on priority of the tickets, e.g., the SLA may be specified that the SLA compliance to be of 98% for critical tickets, 96% for high priority tickets and 93% for low priority tickets; see Table 7, Table 7 discloses number of resources per location, shift, and competency type), each classification band comprising a given level of technical competency associated with a given full time equivalent and a cost per unit time associated with each full time equivalent in the classification band (Paragraph 0029, The resources may comprise employees or databases required to meet the SLA. In order to process the ticket received from the client, the employees or the databases that are available may have to be optimally allotted. In one implementation, details of the employees may be received from the database. Similarly, number of the databases available may be considered to allot the resources. In one implementation, the details may be stored in the memory 206. In one example, the details of the employees may comprise details such as shifts timings in which the employees work, cost of an employee, the type of competency an employee comprises and an expertise level an employee has. Based on the available resources, the tickets may have to be allotted based on the constraints; Paragraph 0045, Further, the costs associated with the resources to engage on the tickets may be determined. In one example, the costs per hour for the resources may be determined as shown in Table 3. Specifically, Table 3 illustrates the cost of the resource based on the expertise level and the competency type of the resource), and to merge all transformed historical data by service line (Paragraph 0028, The tickets may be distributed across the configuration elements based on a type of the ticket or frequency of the ticket that the vendor may receive. The tickets may comprise a plurality of attributes. In one example, the plurality of attributes may comprise competency, expertise level, priority of the tickets, and time required to meet the plurality of the SLA compliances; Paragraph 0029, The resources may comprise employees or databases required to meet the SLA. In order to process the ticket received from the client, the employees or the databases that are available may have to be optimally allotted. In one implementation, details of the employees may be received from the database. Similarly, number of the databases available may be considered to allot the resources. In one implementation, the details may be stored in the memory 206. In one example, the details of the employees may comprise details such as shifts timings in which the employees work, cost of an employee, the type of competency an employee comprises and an expertise level an employee has. Based on the available resources, the tickets may have to be allotted based on the constraints; Paragraph 0041, For example, consider the SLA comprises Customer relationship management (CRM) that requires the volume of the tickets to be estimated. In order to estimate the volume of tickets, at first, mean of hourly rate of the tickets based on earlier estimation may be determined. Further, assume that the average of forty tickets per hour is estimated based on the earlier estimation for the CRM. By plotting the Poisson distribution, the average for the number of the tickets for each hour may be estimated. The average estimated for the above example may be nearly forty with less number of tickets falling above or below forty. Based on the volume of the tickets estimated, number of the resources required to resolve the tickets may be calculated. Further, the costs for the resources required to resolve the ticket may be calculated; Examiner notes that the volume of tickets is estimated based on historical data. Further, the estimated ticket volume can be mapped to a given service line (e.g. a specific location and shift, as shown in Table 6)); 
	and wherein the risk modeler and optimizer module uses the merged transformed historical data to express a risk of violating a service level agreement (Paragraph 0037, the resources to be allotted for the subset may be calculated using effort requirements for each of configuration elements. The effort requirements may comprise the number of Full Time Equivalent (FTE) required, skills training and experience for each FTE and assignment of roles and responsibilities to the resources; Paragraph 0046, After allotting the configuration elements and determining the costs based on the allotment for the subset, the model may be simulated. The model may be simulated to provide information of the SLA that may be expected based on the resources allotted for the subset for a pre-defined interval. In one example, the simulation may show the optimal resources required corresponding to the model to resolve the ticket. For example, the simulation may show parameters required to resolve the ticket. The parameters may comprise number of tickets arrived per competency, number of tickets solved at each expertise level of each competency, number and percentage of the tickets resolved within the SLA compliance specified time limits, utilization rate of the employees, etc. The model may be simulated to verify the SLA compliances being met by the subset allotted. The model may be simulated to obtain a time series data indicating behavior of the model. The time series data obtained may show performance of the subset allotted for a predetermined time interval. For example, the time series data may show how the resources can be used for the subset over a period of one year; see Table 4, Priority Critical Compliance Level, Simulation Result 97.34%; see Table 5, Priority Critical Compliance Level, Simulation Result 96.47%; Examiner notes that the simulation is a stochastic model that expresses a risk. The risk of violating a service level agreement is 1-probability of SLA compliance).
Rai et al. discloses estimating arrival of number of tickets per service line (Table 6, expected ticket volume/hr) and workload based on historical data. Although Rai et al. discloses wherein the inputs of the simulation include service level agreements and allocated numbers of full time equivalents per service line, Rai et al. does not specifically disclose wherein the historical workload data further comprises service level agreements and allocated numbers of full time equivalents per service line. Also, Although Rai et al. discloses to transform the historical data using a service ticket classification (Paragraphs 0040-0041, and Tables 4-6), Rai et al. does not specifically disclose to use the service ticket classification to create a low risk class, a medium risk class and a high risk class.
However, Sabharwal discloses a data transformer module in communication with the dataset and the risk modeler and optimizer module (see Figures 3-6) to transform the historical data by using service ticket mapping files to map each service ticket to a given service line, to use clocking data mapping files to map full time equivalent effort to a given service line (Paragraph 0019; Historical ticket information with respect to past trouble ticket resolution may be retrieved, the automated estimation being based at least in part on the historical ticket information. The system may in such cases include a memory or database which stores the historical ticket information. The automated estimation may include identifying one or more similar past tickets indicated in the historical ticket information, and determining past adherence information for the similar past trouble tickets, the estimated probability of SLA violation being based at least in part on the past adherence information. Adherence information may comprise information with respect to SLA violation/non-violation for the past trouble tickets. Identification of the similar past tickets may be based on comparing one or more attributes of the trouble tickets with corresponding attributes in the historical ticket information. In instances, for example, where a particular type of problem with respect to a particular type of configuration item or information system component has in the past proved problematic and have resulted in SLA violations, the past adherence information for a new trouble ticket for the same type of problem on the same type of configuration item may indicate a greater probability of SLA violation for the new trouble ticket than would otherwise have been the case; Paragraph 0020, The method may further comprise, responsive to conclusion of the trouble ticket (e.g., by resolving the incident associated with the trouble ticket or closing the trouble ticket), updating the historical ticket information to include data with respect to resolution of the trouble ticket. Conclusion of the trouble ticket may comprise resolution of the trouble ticket to avoid SLA violation, or, instead, may comprise an SLA violation of the trouble ticket; Paragraph 0040, The example trouble ticket may have the following parameters: Ticket Attribute, Response time and Assignee; Examiner notes that the historical data includes the time to resolve an issue and the operators to which the ticket is assigned), …, to use the service ticket classification to create a low risk class, a medium risk class and a high risk class (Paragraph 0025, The application server(s) 218 are, in turn, connected to one or more databases server(s) 224 that facilitate access to one or more database(s) that includes information with respect to past performance with respect to SLA compliance, in the present example being historical ticket information 226. The historical ticket information 226 may include statistical information with respect to past trouble tickets received by the customer support system 200, for example indicating SLA violation/compliance history for trouble tickets having particular parameters or characteristics; Figure 6, item 516; Paragraph 0048, The calculated risk value of SLA violation is compared to a predefined threshold, at operation 516. The calculated risk value is lower that the threshold, and it is thus determined, at operation 520, that the violation risk is relatively low; Paragraph 0050, If three hours have elapsed without resolution of the ticket, risk value calculated at operation 512 may be higher than the threshold and it may thus be determined, at operation 522, that the violation risk is relatively high), …
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the service ticket classification of the invention of Rai et al. and Eapen to further incorporate to create a low risk class, a medium risk class and a high risk class of the invention of Sabharwal because doing so would allow the method to trigger a pre-emptive action to promote SLA compliance when the risk is relative high (see Sabharwal, Paragraph 0051). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668.  The examiner can normally be reached on Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624